     Case 5:17-cr-00159-PA Document 266 Filed 12/29/20 Page 1 of 2 Page ID #:2259



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN T. ANDREWS (Cal. Bar No. 319565)
4    Assistant United States Attorney
     Violent and Organized Crime Section
5         1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6104
7         Facsimile: (213) 894-3713
          E-mail:    shawn.andrews@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 17-159-PA-1

13             Plaintiff,                     ORDER      DISMISSING       THE
                                              INDICTMENT WITH PREJUDICE AS
14                   v.                       TO DEFENDANT PATRICK JOHN BACON

15   PATRICK JOHN BACON,

16             Defendant.

17

18        Upon application of the United States of America pursuant to
19   Rule 48(a) of the Federal Rules of Criminal Procedure, the Court
20   hereby ORDERS that the indictment in the above-captioned matter
21   //
22   //
23   //
24

25

26

27

28
     Case 5:17-cr-00159-PA Document 266 Filed 12/29/20 Page 2 of 2 Page ID #:2260



1    is hereby DISMISSED with prejudice with respect to defendant Patrick

2    John Bacon.

3         IT IS SO ORDERED.

4

5
     December 29, 2020
6    DATE                                    HONORABLE PERCY ANDERSON
                                             UNITED STATES DISTRICT JUDGE
7
     Presented by:
8
          /s/
9    SHAWN T. ANDREWS
     Assistant United States Attorney
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
